Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2016/101096 (international filing date: 09/30/2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 24, 27-29, 32, 35-37, 40, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over MAURICE et al. (US 20160117246 A1, hereinafter MAURICE), in view of Wang et al. (US 20160188474 A1, hereinafter Wang).

Regarding claim 19, MAURICE teaches a network computing device to manage paravirtual network device queues and memory of the network computing device, the network computing device comprising (in general, see fig. 3a/b/c and at least corresponding paragraph 7, see also fig. 1-2 and corresponding paragraphs for additional relevant information):
network traffic ingress/egress manager circuitry to (see fig. 1, network devices and operating components):
copy at least a portion of a network packet received by the network computing device to a last level cache of a multi-level cache memory allocated to a processor of the network computing device (see at least para. 7, e.g. it can either be the example shown in fig. 3b or 3c, for a write operation, cache line to be written onto L3, and for a read operation, cache line to be read from RAM 18 then write onto L3, L2, and L1 for retrieval), 
the processor including a plurality of processor cores (see at least para. 7, e.g. multicore CPU 310), 
one of the processor cores assigned to a host of the network computing device (see at least para. 7 and/or para. 19, e.g. can be seen as the sender or the receiver, and can also be seen as the VMM that monitors the VMs),
one or more of the other processor cores assigned to a corresponding virtual machine instance of a plurality of virtual machine instances executing on the network computing device (see at least para. 7, e.g. “The sender virtual machine is depicted as 
MAURICE differs from the claim, in that, it does not specifically disclose determine a first virtual machine instance of the plurality of virtual machine instances that is to process the portion of the network packet, the multi-level cache memory including a first level cache of the multi-level cache memory allocated to a corresponding processor core of the first virtual machine instance; and a cache manager circuitry to copy the portion of the network packet from the last level cache to the first level cache allocated to the corresponding processor core assigned to the first virtual machine instance; which are well known in the art and commonly used for effectively reducing memory copy overhead.
Wang, for example, from the similar field of endeavor, teaches similar or known mechanisms of: (i) determine a first virtual machine instance of the plurality of virtual machine instances that is to process the portion of the network packet (in general, see both figures 4a and 4b and their corresponding paragraphs, in particular, see para. 69 and 71, e.g. at a point of the process of fig. 4b, L3 cache agent 428 checks to see if a copy of cacheline 426 is present in L3 cache 108 as a “modified” or a “shared” version), (ii) the multi-level cache memory including a first level cache of the multi-level cache memory allocated to a corresponding processor core of the first virtual machine instance (see fig. 4a and 4b, e.g. in both figures, the VM1 and VM2 both have multi-level cache include L1, L2, and L3 caches); and (iii) a cache manager circuitry to copy the portion of the network packet from the last level cache to the first level cache allocated to the corresponding processor core assigned to the first virtual machine Wang into the method of MAURICE for effectively reducing memory copy overhead.

Regarding claim 20, MAURICE in view of Wang teaches the host includes
one of a host operating system or a host hypervisor.  (MAURICE, see at least para. 7, e.g. CPU 310)

Regarding claim 21, MAURICE in view of Wang teaches the last level cache includes a portion of the multi-level cache memory shared between the host and the first virtual machine instance.  (MAURICE, see at least fig. 2, e.g. L3 is shared by four cores)

Regarding claim 24, MAURICE teaches the cache manager circuitry is to copy the portion of the network packet to a memory bus, wherein the memory bus is shared between ones of the plurality of processor cores. (MAURICE, see at least para. 18, e.g. memory bus)
MAURICE differs from the claim, in that, it does not specifically disclose descriptor ring; which is well known in the art and commonly used for effectively reducing memory copy overhead.
Wang, for example, from the similar field of endeavor, teaches mechanisms of using descriptor ring (see at least para. 37, e.g. interconnect 110 may be buses or ring); Wang into the method of MAURICE for effectively reducing memory copy overhead.

Regarding claims 27, 28, 29, and 32, these claims are rejected for the same reasoning as claims 19, 20, 21, and 24, respectively, except each of these claims is in computer-readable storage device or media disc claim format.
To be more specific, MAURICE in view of Wang also teaches a same or similar apparatus with computer-readable storage device or media disc (MAURICE, see at least fig. 1), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 35, 36, 37, and 40, these claims are rejected for the same reasoning as claims 19, 20, 21, and 24, respectively, except each of these claims is in method claim format.

Regarding claims 43, 44, and 45, these claims are rejected for the same reasoning as claims 19, 20, and 21, respectively, except each of these claims is in apparatus claim format.
To be more specific, MAURICE in view of Wang also teaches a same or similar apparatus with processor and interface (MAURICE, see at least fig. 1), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered.  Regarding independent claims 19, 27, 35, and 43, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 19, applicant argues that (applicant’s emphasis included, if any):
“Maurice does not teach or suggest network traffic ingress/egress manager circuitry to determine a first virtual machine instance of the plurality of virtual machine instances that is to process the portion of the network packet. See Office action, p. 7 (The Office action acknowledges that Maurice “does not specifically disclose determine a virtual machine instance of the plurality of virtual machine instances is to process the portion of the received network packet’).

Wang also does not teach or suggest network traffic ingress/egress manager circuitry to determine a first virtual machine instance that is to process the portion of the network packet. The Office action cites paragraphs [0069]-[0071] and FIGS. 4a-4b of Wang. These cited portions of Wang describe “L3 cache agent 428 the[n] checks cacheline status data 440s and determines the Core 1 has exclusive ownership of cacheline 426.” Wang, para. [0069].  However, checking cacheline status data to determine exclusive ownership of a cacheline, as described by Wang, does not teach or suggest network traffic ingress/egress manager circuitry to determine a first virtual machine instance that is to process the portion of the network packet, as set forth in claim 19.”  (Remarks, pages 14-15)



Regarding independent claims 27 and 35, the traversal grounds are same or similar as those recited in claim 19 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 19, 27, and 35, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  


Allowable Subject Matter
Claim 22 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 23 would be allowable because it depends from claim 22.
Claim 25 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 26 would be allowable because it depends from claim 22.
Claims 30, 31, 33, and 34 would be allowable for the same reasoning as claims 22, 23, 25, and 26, respectively.
Claims 38, 39, 41, and 42 would be allowable for the same reasoning as claims 22, 23, 25, and 26, respectively.
Claim 46 would be allowable for the same reasoning as claims 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465